Title: To Thomas Jefferson from Hugh Nelson, 10 December 1821
From: Nelson, Hugh
To: Jefferson, Thomas


Dear Sir,
Washington
Decr 10th 21.
Your letter of the 5th Instant came to hand in the due course of the Mail—The papers contained in it have been shewn to the delegation from our State, where support, I make no doubt, will be afforded to the object of the Memorial. I shall consult the Massachusetts Delegation in relation to the plan of the Cambridge College in regared to the repeal of the duty on imported Books—and endeavour to promote this object by a harmonious cooperation of the delegations of the two States—I shall apprise you of the Course of business in this Instance as the measure shall progress; and shall be happy to contribute all in my power, to the promotion of the Institution, to the advancement of which you are now directing, with so much honour and Utility to the State, the disinterested services of one, who has spent his whole life in the promotion of the Cause of the Government and of Science—Accept the assurance of my respect and  considerationHugh Nelson